Per Curiam.

— •“ The indictment should have been quashed. It charges no offence. It is founded on the first section of the ‘Act for the better protection of religious assemblies,’ passed in 1837. Acts of 1837, p. 58. But by that act, the selling to constitute an offence, must be at a ‘ booth, tent, wagon, huckster shop, or other place erected, brought, kept, continued, or maintained within the distance aforesaid.’ It is said the indictment is also bad because it does not negative the exception contained in the second section of said act. We think not. The indictment need only negative exceptions contained in the section upon which it is based. See 1 Chit. Cr. Law, 283.”
Judgment reversed, &c.